FLETCHER, Chief Judge
(dissenting):
I must record by dissent. My Brothers, in footnote 1, take and use only one-half of the admonition of Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 469, 86 L.Ed. 680 (1942), to appellate courts. To reach their conclusion they must, as the opinion and footnotes show, violate the balance of the prescription set forth in Glasser, which is: “It is not for us to weigh the evidence or to determine the credibility of witnesses.”
I am in sympathy with the conclusion reached by my Brothers, for the facts disclose to me that the Government chose to execute the Judas Goat. The actions here by the Government preclude the change of heart syndrome from becoming a rewarding experience.